     Case 2:18-cv-00560-JAM-KJN Document 92 Filed 02/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN McCLINTOCK,                                  No. 2: 18-cv-0560 JAM KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    T. COOPER, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. Pending before the court is defendants’ motion for an extension of time to

19   serve plaintiff with revised interrogatory responses and to file a dispositive motion. (ECF No.

20   91.)

21          The dispositive motion deadline is February 20, 2021. (ECF No. 85.)

22          On December 4, 2020, the undersigned granted plaintiff’s motion to compel as to revised

23   interrogatories addressed to defendants L. Cantu and J. Cantu. (ECF No. 83.) The undersigned

24   ordered defendants to serve the revised interrogatory responses within thirty days. (Id.)

25          In the pending motion, defendants state that defense counsel has come across information

26   indicating there was a second Officer J. Cantu who worked in plaintiff’s assigned facility at Mule

27   Creek State Prison (“MCSP”) during the events at issue. (ECF No. 91 at 1.) Defense counsel and

28   plaintiff met and conferred several times to determine which Officer J. Cantu plaintiff intended to
                                                       1
     Case 2:18-cv-00560-JAM-KJN Document 92 Filed 02/11/21 Page 2 of 2


 1   sue. (Id. at 1-2.) Defense counsel requires additional time to prepare a stipulation to have the

 2   correct Officer J. Cantu substituted into the case, and to have that stipulation reviewed and signed

 3   by plaintiff. (Id. at 2.) Defendants also require additional time to file an amended answer on this

 4   second Officer J. Cantu’s behalf and to serve plaintiff with revised interrogatory responses from

 5   the correct defendant J. Cantu. (Id.)

 6          Defendants request an extension of time until March 5, 2021, for the correct defendant J.

 7   Cantu to serve her revised interrogatory responses. Defendant request that the court take the

 8   dispositive motion deadline off calendar, to be reset after the Officer J. Cantu issue has been

 9   resolved.

10          The undersigned appreciates defense counsel’s actions in resolving the issue regarding

11   defendant J. Cantu. However, rather than vacating the dispositive motion deadline, the

12   undersigned extends this deadline by sixty days. If defendants require additional time to file their

13   summary judgment motion, they may file a request for extension of time.

14          Accordingly, IT IS HEREBY ORDERED that:

15          1.   Defendants’ motion for extension of time (ECF No. 91) is granted;

16          2. Defendant J. Cantu shall serve her revised interrogatory responses by March 5, 2021;

17          3. The dispositive motion deadline is reset to April 20, 2021.

18   Dated: February 10, 2021

19

20
21
     Mcclin560.eot(3)
22

23

24

25

26
27

28
                                                       2
